DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from itself, and therefore it does not contain a reference to a claim previously set forth and it is not clear how it further limits the subject matter of the claim from which it depends.
Claim 10 depends from claim 11, and therefore it does not contain a reference to a claim previously set forth and it is not clear how it further limits the subject matter of the claim from which it depends.
Claim 11 depends from itself, and therefore it does not contain a reference to a claim previously set forth and it is not clear how it further limits the subject matter of the claim from which it depends.
*The Examiner additionally notes that claims 12-14 and 16-18 also depend from claim 11. While these claims do not rise to the level of a rejection under section 112, Applicant is encouraged to review these claims to make sure they are supposed to depend from claim 11 or perhaps depend from a different claim (e.g. independent claim 9).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the application" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, independent claims 1 and 9 recite a method of generating a model of the foot, determining at least one dimension of the foot, and creating a design of an orthotic/sandals in accordance with the model. This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the claim reads on a mental process that can be performed in the human mind, or by a human using pen and paper. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in claims 1, 9, and 20 (i.e. “receiving at least two images including a representation a foot of a patient, wherein the at least two images are captured when the patient is lying face down with the patient's shin elevated, and wherein the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions” amount to insignificant extra-solution activity, in particular mere data gathering, recited at a high level of generality and/or in a well-understood, routine, and conventional way, of the information needed to carry out the abstract idea.
	Regarding dependent claims 2 and 10, the limitations merely add details to the mental process which forms the abstract idea but do not contain any further additional elements. Thus, the claims are not significantly more than the extended abstract idea.
	Regarding claims 3-6, 8, 11-15, and 17-19, the limitations merely add details to the insignificant data gathering step outlined above. These limitations are only nominally related to the abstract idea itself and do not impose meaningful limits on the claim because they still amount to data gathering recited at a high level of generality and/or in a well-understood, routine, and conventional way, of the information needed to carry out the abstract idea.
	Claims 7 and 16 recite a further additional element, namely “generating the orthotic in accordance with the design; and mailing the orthotics to the patient”. However, these elements are merely insignificant extra-solution activity, in particular outputting the result of the abstract idea, recited at a high level of generality and/or in a well-understood, routine, and conventional way, of the information needed to carry out the abstract idea. Moreover, these limitations are only nominally related to the abstract idea itself and do not impose meaningful limits on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouwenburg et al. (US Patent No. 10,327,502 B2), further in view of Adriano (US Patent No. 7,069,665 B1) and Zaiss et al. (US Publication No. 2019/0139252 A1).

	Regarding claim 1, Schouwenburg et al. teaches a method comprising: 
receiving at least two images including a representation a foot of a patient (see col. 12, lines 1-10 and lines 41-55);
generating a three-dimensional model of the foot from the images, comprising determining at least one dimension of the foot from a representation of the object in at least one of the at least two images (see col. 12, lines 11-25 and col. 12, line 56-col. 13, line 35); and 
creating a design of an orthotic in accordance with the three-dimensional model of the foot (see col. 3, lines 34-47 and col. 12, lines 11-25).
	Schouwenburg et al. further teaches the at least two images are captured when the patient is in a non-weight-bearing position (see col. 8, line 65-col. 9, line 1) and the foot is in the presence of an object of known size (see col. 9, line 51-col. 10, line 11 and col. 12, line 63-col. 13, line 10). Schouwenburg et al. does not specifically teach a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated, or wherein the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions. 
However, Adriano teaches a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated (see Figure 25 and col. 14, lines 42-54).
Zaiss et al. teaches the patient is wearing a sock (200) on the foot, the sock having a part thereof, or an object (203, 205, 207, 209) attached thereto, having known dimensions (see Figure 2 and [0024] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include a non-weight-bearing position that includes when the patient is lying face down with the patient's shin elevated, as disclosed in Adriano, so as to create a model of the foot that is not impacted by deformities or irregularities induced by weight-bearing on the foot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions, as disclosed in Zaiss et al., so as to guide a user during scanning of the foot via the reference markers to determine a best fitting size for a desired style of footwear (see Zaiss et al.: [0024]).
Regarding claim 2, Schouwenburg et al. teaches enhancing the design by a user (see col. 10, lines 35-67 and col. 11, lines 22-46).
Regarding claim 3, Schouwenburg et al. teaches the object is a coin (see col. 12, line 66-col. 13, line 3).
Regarding claim 4, Schouwenburg et al. teaches the at least two images are frames from a video capture (see col. 8, lines 4-17 and col. 9, lines 21-50).
Regarding claim 5, Schouwenburg et al. teaches the at least two images are captured by a smart phone executing an application, wherein the application transmits the at least two images following said capturing (see col. 3, lines 17-33 and col. 4, lines 31-45).
Regarding claim 6, Schouwenburg et al. teaches the application is adapted to receive verbal data related to the patient and to transmit the verbal data in association with the at least two images, and wherein the verbal data is utilized in creating the design or enhancing the design (see col. 5, lines 3-7 and col. 8, line 45-col. 9, line 20).
Regarding claim 8, Zaiss et al. teaches the object is a reference shape made of non- stretchable material (see [0040]-[0041]), and wherein the sock further has marked or attached to its underside or bottom section a plurality of points or dots (see Figure 2).
Regarding claim 9, Schouwenburg et al. discloses a method comprising: 
receiving at least two images including a representation a feet of a patient (see col. 12, lines 1-10 and lines 41-55); and
generating a three-dimensional model of the feet from the images, comprising determining at least one dimension of the feet from a representation of the object in at least one of the at least two images (see col. 12, lines 11-25 and col. 12, line 56-col. 13, line 35).
Schouwenburg et al. further teaches the at least two images are captured when the patient is in a non-weight-bearing position (see col. 8, line 65-col. 9, line 1) and the foot is in the presence of an object of known size (see col. 9, line 51-col.10, line 11 and col. 12, line 63-col. 13, line 10). Schouwenburg et al. does not specifically teach a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated, or wherein the patient is wearing a sock on at least one of the feet, the sock having a part thereof, or an object attached thereto, having known dimensions, or creating a design of a pair of sandals or flip-flops in accordance with the three-dimensional model. 
However, Adriano teaches a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated (see Figure 25 and col. 14, lines 42-54). 
Zaiss et al. teaches the patient is wearing a sock (200) on at least one of the feet, the sock having a part thereof, or an object (203, 205, 207, 209) attached thereto, having known dimensions (see Figure 2 and [0024] and [0040]) and creating a design of a pair of sandals or flip-flops in accordance with the three-dimensional model (see [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include a non-weight-bearing position that includes when the patient is lying face down with the patient's shin elevated, as disclosed in Adriano, so as to create a model of the foot that is not impacted by deformities or irregularities induced by weight-bearing on the foot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions and creating a design of a pair of sandals or flip-flops in accordance with the three-dimensional model, as disclosed in Zaiss et al., so as to guide a user during scanning of the foot via the reference markers to determine a best fitting size for a desired style of footwear (see Zaiss et al.: [0024]).
Regarding claim 10, Schouwenburg et al. teaches enhancing the design by a user (see col. 10, lines 35-67 and col. 11, lines 22-46).
Regarding claim 11, Schouwenburg et al. teaches the object is a coin (see col. 12, line 66-col. 13, line 3).
Regarding claim 12, Schouwenburg et al. teaches the at least two images are frames from a video capture (see col. 8, lines 4-17 and col. 9, lines 21-50).
Regarding claim 13, Zaiss et al. teaches the sock is a patterned sock (see Figure 2).
Regarding claim 14, Schouwenburg et al. teaches the at least two images are captured by a smart phone executing an application, wherein the application transmits the at least two images following said capturing (see col. 3, lines 17-33 and col. 4, lines 31-45).
Regarding claim 15, Schouwenburg et al. teaches the application is adapted to receive verbal data related to the patient and to transmit the verbal data in association with the at least two images, and wherein the verbal data is utilized in creating the design or enhancing the design (see col. 5, lines 3-7 and col. 8, line 45-col. 9, line 20).
Regarding claim 17, Zaiss et al. teaches the object is a reference shape made of non-stretchable material (see [0040]-[0041]), and wherein the sock further has marked or attached to its underside or bottom section a plurality of points or dots (see Figure 2).
Regarding claim 18, Zaiss et al. teaches marked on or attached to its underside or bottom section: a plurality of points or dots; and a reference shape made of non-stretchable material (see Figure 2 and [0040]-[0041]).
Regarding claim 19, Zaiss et al. teaches the reference shape is marked or attached at a center of a sole of the patient (see [0032]).
Regarding claim 20, Schouwenburg et al. discloses a computer program product comprising a computer readable storage medium retaining program instructions (see Figure 6 and col. 14, lines 8-32), which program instructions when read by a processor, cause the processor to perform a method comprising: 
receiving at least two images including a representation a foot of a patient (see col. 12, lines 1-10 and lines 41-55); 
generating a three-dimensional model of the foot from the images, comprising determining at least one dimension of the foot from a representation of the object in at least one of the at least two images (see col. 12, lines 11-25 and col. 12, line 56-col. 13, line 35); and
creating a design of an orthotic in accordance with the three-dimensional model of the foot (see col. 3, lines 34-47 and col. 12, lines 11-25).
Schouwenburg et al. further teaches the at least two images are captured when the patient is in a non-weight-bearing position (see col. 8, line 65-col. 9, line 1) and the foot is in the presence of an object of known size (see col. 9, line 51-col.10, line 11 and col. 12, line 63-col. 13, line 10). Schouwenburg et al. does not specifically teach a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated, or wherein the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions. 
However, Adriano teaches a non-weight-bearing position includes when the patient is lying face down with the patient's shin elevated (see Figure 25 and col. 14, lines 42-54). 
Zaiss et al. teaches the patient is wearing a sock (200) on the foot, the sock having a part thereof, or an object (203, 205, 207, 209) attached thereto, having known dimensions (see Figure 2 and [0024] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include a non-weight-bearing position that includes when the patient is lying face down with the patient's shin elevated, as disclosed in Adriano, so as to create a model of the foot that is not impacted by deformities or irregularities induced by weight-bearing on the foot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al. to include the patient is wearing a sock on the foot, the sock having a part thereof, or an object attached thereto, having known dimensions, as disclosed in Zaiss et al., so as to guide a user during scanning of the foot via the reference markers to determine a best fitting size for a desired style of footwear (see Zaiss et al.: [0024]).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouwenburg et al., Adriano, and Zaiss et al., further in view of Ordaz (US Patent No. 10,239,259 B2).

Regarding claim 7, Schouwenburg et al. teaches generating the orthotic in accordance with the design (see col. 3, lines 44-47 and col. 6, lines 9-21).
It is noted none of Schouwenburg et al., Adriano, and Zaiss et al. specifically teach mailing the orthotics to the patient. However, Ordaz teaches mailing the orthotics to the patient (see col. 4, lines 32-37 and col. 5, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al., Adriano, and Zaiss et al. to include mailing the orthotics to the patient, as disclosed in Ordaz, so as to allow the custom orthotics to be made at a location remote from the patient or to give the patient the convenience of periodically receiving a fresh, newly made orthotic without the burden and costs of revisiting the podiatrist (see Ordaz: col. 5, lines 21-27).
Regarding claim 16, Zaiss et al. teaches generating the pair sandals or a flip-flops in accordance with the design (see [0022]).
It is noted none of Schouwenburg et al., Adriano, and Zaiss et al. specifically teach mailing the sandals or a flip-flops to the patient. However, Ordaz teaches mailing the sandals or a flip-flops to the patient (see col. 4, lines 32-37 and col. 5, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schouwenburg et al., Adriano, and Zaiss et al. to include mailing the sandals or a flip-flops to the patient, as disclosed in Ordaz, so as to allow the custom sandals or a flip-flops to be made at a location remote from the patient or to give the patient the convenience of periodically receiving fresh, newly made sandals or a flip-flops without the burden and costs of revisiting the podiatrist (see Ordaz: col. 5, lines 21-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791